United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-20257
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GANIYU ATANDA OSHO,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-127-1
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Ganiyu Atanda Osho appeals the 57-month sentence imposed

following his guilty-plea conviction for aiding and abetting and

possession of stolen mail.    As part of his plea agreement, Osho

agreed to waive the right to appeal the sentence imposed and the

manner in which it was determined, except for a sentence above

the statutory maximum or an upward departure from the Sentencing

Guidelines.    The Government seeks to enforce the waiver.      Osho

argues that this waiver does not bar his appeal because his


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-20257
                               -2-

sentence exceeds the statutory maximum under United States v.

Booker, 543 U.S. 220 (2005), since his sentence was enhanced

based on facts to which he did not admit.    He also contends that

he could not have waived his rights under a decision that had not

been issued at the time he pleaded guilty.

     Osho’s appeal waiver is enforceable and bars his right to

challenge his sentence on the grounds asserted.    See United

States v. Burns, 433 F.3d 442, 450-51 (5th Cir. 2005); United

States v. Bond, 414 F.3d 542, 545 (5th Cir. 2005); United States

v. Baymon, 312 F.3d 725, 727 (5th Cir. 2002).

     AFFIRMED.